Name: Regulation (EEC) No 1354/73 of the Council of 15 May 1973 amending Annex II to Regulation (EEC) No 823/68 as regards the conditions for importation of certain cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 73 Official Journal of the European Communities No L 141 /23 REGULATION (EEC) No 1354/73 OF THE COUNCIL of 15 May 1973 amending Annex II to Regulation (EEC) No 823/68 as regards the conditions for importation of certain cheeses by fixing them at levels such that the relevant products can be imported into that new Member State, since no compensatory amount, which could be deducted from the levy on those products, is fixed under Article 55 (5 ) of the Act ; Whereas new techniques . for packing processed cheese falling within subheading No 04.04 D I have been introduced ; whereas these cheeses , presented in the form of slices wrapped separately in foil of aluminium, are now also wrapped in artificial plastic material ; whereas footnote 7 (c) to Annex II of Regulation (EEC ) No 823/68 should be rephrased to include this new form of packing ; Whereas under the most favoured nation clause Austria was granted a concession in respect of 'Austrian Esrom' cheese falling within subheading No 04.04 E I b ) 2 ; whereas , following the Accession to the Community of Denmark, which was the main beneficiary of the autonomous concession in respect of 'Esrom', this designation, which could be applied only to cheese of Danish origin , has been deleted from the description of goods ; whereas , to ensure the continuity of Austria's exports of this product, the term 'Austrian Esrom' could be replaced by 'Butterkase'; Whereas the tariff nomenclature set out in Annex II to Regulation (EEC) No 823/68 is incorporated in the Common Customs Tariff; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (*) of 27 June 1968 on the common organization of the market in milk and milk products , as last amended by the Act ( 2 ) concerning the Conditions of Accession and the Adjustments to the Treaty, and in particular Article 14 (6) thereof ; Having regard to the abovementioned Act, and in particular Article 62 ( 1 ) thereof; Having regard to the proposal from the Commission ; Whereas Annex II to Council Regulation (EEC) No 823/68 (3 ) of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products, as last amended by the abovementioned Act, specifies certain conditions for importation into the Community of Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell cheeses falling within subheading No 04.04 A I of the Common Customs Tariff; whereas these conditions include observance of the Community free-at-fron ­ tier minimum prices corresponding to those bound within GATT; Whereas on the United Kingdom market the level of prices resulting from the consolidation within GATT is higher than the level of prices for those products coming from the Community ; whereas the difference of the prices would be of such importance during the first years of the transitional period as to create difficulties for the sale of cheeses under the conditions of the consolidation ; whereas , consequently, the free-at-frontier values applicable to imports into the United Kingdom should be adjusted HAS ADOPTED THIS REGULATION: Article 1 1 . The description of goods falling within subheadings Nos 04.04 A I and 04.04 E I b ) 2 of the Common Customs Tariff, set out in Annex II to Regulation (EEC) no 823/68 , shall be amended in accordance with Annex I to this Regulation . (!) OJ No L 148 , 28 . 6. 1968, p . 13 . H OJ No L 73 , 27. 3 . 1972, p . 14 . (3 ) OJ No L 151 , 30 . 6. 1968, p . 3 . 2 . Footnote 7 ( c ) to Annex II to Regulation (EEC) No 823/68 shall be replaced by the following : No L 141 /24 Official Journal of the European Communities 28.5.73 Article 3'( c ) in the form of slices wrapped separately in foil of aluminium or in plastic material, the net weight of each slice not exceeding 30 g.' The amendments of nomenclature provided for in Article 1 shall not apply in respect of import or export licences issued before the date of entry into force of this Regulation . Article 2 Article 4 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 shall be amended in accordance with Annex II to this Regulation . This Regulation shall enter into force on 1 June 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1973 . For the Council The President A. LAVENS 28 . 5 . 73 Official Journal of the European Communities No L 141/25 ANNEX I CCT heading No Description of goods 04.04 Cheese and curd : A. Emmentaler, GruyÃ ©re, Sbrinz, BergkÃ ¥se and Appenzell , not grated or powdered : I. Of a minimum fat content of 45 % by weight, referred to dry matter , matured for at least 3 months ( 2 ) : a) Whole cheeses (4 ) of a free-at-frontier value (5 ) per 100 kg net weight of : 1 . 151-68 u.a . (a) or more , but less than 171-68 u.a . (a) 2 . 171-68 u.a . or more (a) b ) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side , of a net weight : a a ) Of not less than 1 kg but less than 5 kg and of a free-at- frontier value (5 ) of not less than 171-68 u.a . ( a ) but less than 199-68 u.a . ( a ) per 100 kg net weight bb) Of not less that 450 g and of a free-at-frontier value (5 ) of not less than 199-68 u.a . ( a) per 100 kg net weight 2 . Other, of a net weight of not less than 75 g but not more than 250 g (6 ) and of a free-at-frontier value (5 ) of not less than 219-68 u.a . ( a ) per 100 kg net weight II . Unchanged B. Unchanged C. Unchanged D. Unchanged E. Unchanged I. Unchanged a) Unchanged b) Unchanged 1 . Unchanged 2. Tilsit and Butterkase, of a fat content by weight , referred to dry matter (2 ) : a a) Unchanged bb) Unchanged 3 . Unchanged 4 . Unchanged 5 . Unchanged c) Unchanged II . Unchanged ( a ) For imports into the United Kingdom , this free-at-frontier value shall be reduced by 17-68 u.a . per 100 kg net . No L 141 /26 Official Journal of the European Communities 28 . 5 . 73 ANNEX II Chapter 4 of the Common Customs Tariff shall be amended as follows : 1 . Additional Note 6 ( c) shall be replaced by the following : '(c) in the form of slices wrapped separately in foil of aluminium or artificial plastic wrappings , the weight of each slice not exceeding 30 g.' 2 . Subheadings Nos 04.04 A I and 04.04 E I shall be amended to read as follows : CCT heading No Rate of duty Description of goods Autonomous % or levy (L) Conventional % 1 2 3 4 04.04 Cheese and curd : A. Emmentaler, GruyÃ ¨re, Sbrinz, BergkÃ ¤se and Appenzell , not grated or powdered : I. Of a minimum fat content of 45 % by weight, referred to dry matter, matured for at least 3 months (b) : a) Whole cheeses of a free-at-frontier-value per 100 kg net weight of : 1 . 151-68 u.a . (*) or more, but less than 171-68 u.a . (*) 23 (L) (a) 2 . 171-68 u.a. (*) or more 23 (L) (a) b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : aa) Of not less than 1 kg but less than 5 kg and of a free-at ­ frontier value of not less than 171-68 u.a . (*) but less than 199-68 u.a . (*) per 100 kg net weight 23 (L) (a) bb) Of not less than 450 g and of a free-at-frontier value of not less than 199-68 u.a . (*) per 100 kg net weight 23 (L) (a) 2 . Other, of a net weight of not less than 75 g but not more than 250 g and of a free-at-frontier value of not less than 219-68 u.a . (*) per 100 kg net weight 23 (L) (a) II . Unchanged 23 (L)  B. Unchanged 23 (L) 12 C. Unchanged 23 (L)  D. Unchanged 23 (L)  E. Unchanged I. Unchanged a) Unchanged 23 (L)  b) Unchanged 1 . Unchanged 23 (L)  2. Tilsit and ButterkÃ ¤se, of a fat content by weight referred to dry matter (b) : a a) Unchanged 23 (L)  bb) Unchanged 23 (L)  3 . Unchanged 23 (L)  4. Unchanged 23 (L)  5 . Unchanged 23 (L)  c) Unchanged 23 (L)  (*) For imports into the United Kingdom, this free-at-frontier value shall be reduced by 17-68 u.a . per 100 kg net.